Citation Nr: 1513845	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  05-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to herbicide exposure in service.

2.  Entitlement to service connection for a heart disability, including atherosclerotic heart disease and ischemic heart disease, including as due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and the Appellant

ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1969.  The Veteran died in November 2012 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and Appellant testified at a Travel Board hearing in March 2009 before the undersigned.  

In September 2009 and September 2011 the Board remanded the Veteran's hypertension claim for further development.  This development was completed and in a June 2012 decision, the Board denied entitlement to service connection for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR) vacating the Board's denial of the Veteran's service connection for hypertension claim and remanding the matter for further proceedings.

While at the Court, the Appellant subsequently and timely requested to be substituted as the Appellant in place of the Veteran who died for purposes of processing the claim of entitlement to service connection for hypertension to completion.  See January 2013 Order of the Court; see also 38 U.S.C.A. § 5121A.  The Veteran's surviving spouse has been substituted for the Veteran in his appeal and is the current Appellant, retaining his docket number before the Board.  

The case was remanded by the Board on several occasions.  In December 2013, the Board again denied the claim of service connection for hypertension.  The Veteran again appealed to the Court and, in October 2014, pursuant to a JMR, the Court vacated the Board's December 2013 decision with respect to the denial of service connection for hypertension and returned the case for further consideration by the Board.  The JMR specified that pursuant to Clemons v. Shinseki, 23 Vet.App. 1, 4 (2009), the Board was required to consider if service connection was warranted for hypertensive heart disease based on the fact that the Veteran's death certificate listed hypertensive cardiovascular disease as a contributing condition for death.  In Clemons, the Court held that although a claimant may identify a particular mental condition on the claim form accompanying the application for VA benefits, the scope of the claim cannot be limited on to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim." Id. at 5. The Clemons Court stated that "[r]easonably, the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him." Id.  Therefore, and likewise, the Board notes that the also-cited by the JMR cardiovascular disease, atherosclerotic cardiovascular disease, which was also listed on the death certificate, is also for consideration.  Thus, the issues on appeal have been recharacterized as listed on the first page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; and is presumed to have been exposed to herbicides during that service.  

2.  Hypertension and hypertensive heart disease were not manifest in service or within one year of service and are not otherwise attributable to service, including as due to exposure to herbicides.

3.  The Veteran's atherosclerotic heart disease, ischemic heart disease, and coronary artery disease are attributable to his service in Vietnam.  


CONCLUSIONS OF LAW

1.  Hypertension and hypertensive heart disease were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).  

2.  Atherosclerotic heart disease, ischemic heart disease, and coronary artery disease, may be presumed to be the result of herbicide exposure during active military service in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Multiple notice letters were sent in June 2003, March 2006, February 2005, November 2009, and October 2011.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran and the Appellant testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran/Appellant regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, hypertension and valvular heart disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), provides that whenever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does instruct the Secretary to "take into consideration whether the results [of any study] are statistically significant, are capable of replication, and withstand peer review."  Simply comparing the number of studies which report a positive relative risk to the number of studies which report a negative relative risk for a particular condition is not a valid method for determining whether the weight of evidence overall supports a finding that there is or is not a positive association between herbicide exposure and the subsequent development of the particular condition.  Because of differences in statistical significance, confidence levels, control for confounding factors, bias, and other pertinent characteristics, some studies are clearly more credible than others, and the Secretary has given the more credible studies more weight in evaluating the overall weight of the evidence concerning specific diseases.

Claims based on Agent Orange exposure are unique in that entitlement, under the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of scientific evidence.  Section 3 of the Agent Orange Act of 1991 directed the Secretary of VA to seek to enter into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59,232 (Nov. 2, 1999).  

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include circulatory disorders (other than ischemic heart disease), among other listed conditions, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for hypertension.  See 75 Fed. Reg. 81,332 (Dec. 27, 2010).

During the course of the appeal, action concerning herbicide-related diseases was undertaken by VA.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53,202.  The term ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  In the notice of proposed rulemaking, it was explained that the term "ischemic heart disease" does not encompass hypertension or peripheral manifestations of arteriosclerotic heart disease, such as peripheral vascular disease or stroke.  

Note 2 of section 3.309(e) expressly states that the term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e) (2014).  Consequently, service connection is not warranted for hypertension under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Hypertension

In May 2003, the Veteran submitted an application for compensation, seeking entitlement to service connection for high blood pressure.  The Veteran contended that his hypertension began during his period of active military service, to include as the result of herbicide exposure and/or stress. 

In June 2003 the RO requested that the Veteran submit an authorization to release any private treatment records to the VA which may have assisted in the adjudication of his claim.  In a July 2003 response the Veteran requested that the VA obtain treatment records for hypertension from the VA Medical Center, beginning in 2003.  He did not reference treatment for his hypertension prior to 2003 or at any time by a private treatment provider.  The Veteran also responded in July 2003 that VA should obtain treatment records from Dr. W.M. pertaining to his appendicitis and cancer from 1996.  The Veteran also submitted private treatment records in his own possession pertaining to his appendicitis at the Baylor Medical Center in 1996.  This indicated that the Veteran had private treatment records in his possession, or the ability to obtain them, and did not provide any medical evidence of his hypertension condition existing prior to 2003.  He also did not request that the VA obtain records from earlier than 2003 for his hypertension.  Again in March 2006, the Veteran was notified that he should submit any evidence which would help substantiate his claim.  The Veteran did not respond to this request.  Thus, the Board has all available records, which, as noted, commence in 2003, other than the service treatment records.

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  A 10 percent rating for hypertension requires diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure of predominantly 100 or more with continuous medication required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Initially, the Board notes that although the Veteran served in the Republic of Vietnam while on active duty, presumptive service connection is not available under 38 C.F.R. § 3.309(e) for hypertension.  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for certain conditions, including circulatory disorders such as hypertension.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32,540 (June 8, 2010); Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  In addition, as noted above, hypertension is also not recognized as ischemic heart disease.  Thus, the Veteran is not entitled to this presumption of service connection because hypertension, his claimed condition, is among those expressly excluded from this presumption. 

The matter of direct service connection must still be considered, as well as whether it was manifest within the first post-service year.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  

In statements and testimony, the Veteran indicated that he had an elevated blood pressure reading on separation from service and was diagnosed and treated for hypertension within one year of discharge from service.  In support of his claim, the Veteran noted that on separation from service in July 1969, his blood pressure in the sitting position was 138/84, which he contended was pre-hypertensive.  In support of his claim, the Veteran submitted various medical articles indicating that a blood pressure of that degree is indicative of "prehypertension."  The Veteran further maintained that within a year of discharge from service he was prescribed medication to control his hypertension.  In this regard, the Veteran submitted a witness statement in August 2007, from J.C., the Veteran's mother-in-law, who reported that her daughter told her that the Veteran had experienced stress in service and was diagnosed and treated for hypertension within one year of discharge from service. 

The service treatment records show that on enlistment examination in November 1965, his blood pressure was 138/82, in February 1967 it was 130/85, and on separation from service in July 1969, it was 138/84.  However, there was no diagnosis of hypertension at that time or at any time during service.  The in-service records do not indicate that hypertension was manifest therein.  

Post-service, the records initially reflect a diagnosis of hypertension is dated in 2003 and ongoing treatment for hypertension was shown thereafter.  Despite the Veteran's assertions, there is no evidence of a diagnosis of hypertension within the one-year presumptive period for service connection as shown in clinical records.  Although VA physician recorded the Veteran's report of an onset of hypertension in 1968 or 1970, these notations did not include any independent medical opinion regarding the onset of the hypertension, and only documented the Veteran's personal history report.  

The Veteran was afforded a VA examination in March 2010.  At that time, the examiner provided that per the rating schedule, hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  The examiner noted that on enlistment examination in November 1965, his blood pressure was 136/82, and on separation from service in July 1969, it was "normal at 138/84, and he was taking no medication for hypertension."  The diagnosis was essential hypertension.  Subsequently, a VA examiner in October 2011 opined that the Veteran did not have hypertension in service, that it was not secondary to Agent Orange or other herbicide exposure, and that the Veteran's hypertension was not secondary to his pre-diabetes condition in 2005 or his diabetes mellitus diagnosed in 2008.  The examiner concluded that the Veteran's hypertension was more likely than not essential, that is, not secondary to another disability.  Moreover, the examiner pointed out that the Veteran had known complications of atherosclerosis, carotid stenosis, and peripheral vascular disease, among others.  Finally, the examiner reported that the Veteran had a strong family history of hypertension.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors:  whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA examination opinions reflect that they were based on the Veteran's medical history, included a fully articulated opinion, and also provided a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In sum, the VA medical opinions indicated that hypertension was not shown in service or for many years and developed unrelated to service, including any herbicide exposure.  

The Board has considered the research articles submitted by the Veteran in support of his claim.  However, the Court has consistently held that medical statements and/or treatise evidence that was too generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  As the materials submitted do not specifically address the Veteran's condition, they are insufficient to establish an etiological nexus alone and are outweighed by the medical opinions.

The Board has also considered the Veteran's opinion and the Appellant's opinion that hypertension began during service.  However, as lay persons in the field of medicine, they do not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone given the Veteran's various cardiovascular diagnoses and the time lapse between service and diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the lay opinions are outweighed by the findings to the contrary by the VA medical opinions by medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Moreover, to the extent that the Veteran maintained that he was diagnosed and treated within one year of service, as also asserted by J.C., who was told that information, this assertion is unsupported in the record and also outweighed by the medical opinions.  

Accordingly, service connection is not warranted for hypertension and hypertensive heart disease, as the most probative evidence weighs against the claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the claim, and it must be denied.


Heart Disability, including Ischemic Heart Disease

The October 2011 VA examiner indicated that the Veteran had atherosclerotic heart disease.  June 2012 medical records of Dr. A.C.M. noted that the Veteran had ischemic heart disease and coronary artery disease.  Further, the Certificate of Death indicated that the Veteran had hypertensive and atherosclerotic cardiovascular disease during his lifetime.  

As noted above, hypertensive heart disease is not a presumptive disorder based on herbicide exposure, and is not shown by competent and credible lay or medical evidence to be related to service or present within one year of service.  However, atherosclerotic heart disease/ischemic heart disease/coronary artery disease is a presumptive disorder based on herbicide exposure in Vietnam.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2014).  Accordingly, since the Veteran served in Vietnam during the Vietnam era, service connection for atherosclerotic heart disease, ischemic heart disease, and coronary artery disease, is warranted.  


ORDER

Service connection for hypertension and hypertensive heart disease is denied.  

Service connection for atherosclerotic heart disease, ischemic heart disease, and coronary artery disease, is granted.  




____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


